Exhibit 10.3

 

HEALTHTRONICS, INC.

 

INCENTIVE STOCK OPTION AGREEMENT

 

THIS INCENTIVE STOCK OPTION AGREEMENT (this “Agreement”) is made and entered
into as of the              of                     , 20    , between
HealthTronics, Inc. (the “Corporation”), and                      (the “Holder”)
in connection with the grant of an Incentive Stock Option under the [Corporation
Stock Option Plan] (the “Plan”).

 

W I T N E S S E T H:

 

WHEREAS, the Holder is an eligible Participant and the Corporation desires to
grant an Incentive Stock Option represented by this Agreement to the Holder as
an incentive to remain in the service of the Corporation and to extend to the
Holder the opportunity to acquire a proprietary interest in the Corporation so
that the Holder will apply the Holder’s best efforts for the benefit of the
Corporation.

 

WHEREAS, the Corporation desires to grant the Holder an Incentive Stock Option
to purchase shares of Common Stock, no par value (“Stock”), of the Corporation,
pursuant to the terms and conditions set forth in the Plan and in this
Agreement.

 

NOW, THEREFORE, in consideration of these premises, the parties agree that the
following shall constitute the Agreement between the Corporation and the Holder:

 

  1. Definitions. For purposes of this Agreement, each capitalized term not
otherwise defined in this Agreement shall have the meaning set forth in the
Plan.

 

  2. Grant of Incentive Stock Option. Subject to the terms and conditions set
forth in the Plan and in this Agreement, the Corporation hereby grants to the
Holder an Incentive Stock Option, which shall entitle the Holder to purchase
from the Corporation during the [five]1[ten] year period ending
                    , 20    ,                      shares of Stock at a price of
$                     per share, subject to adjustment as provided in the Plan.
This Incentive Stock Option is intended to qualify as an incentive stock option
to the full extent permitted under Section 422(b) of the Internal Revenue Code
of 1986, as amended, and to the extent this Incentive Stock Option does not
qualify as an Incentive Stock Option it shall be considered a non-qualified
stock option. Participant acknowledges and agrees that the Corporation is making
no representation or warranty that this Incentive Stock Option qualifies as an
Incentive Stock Option and that the Corporation is not obligated to take any
action or refrain from taking any action in order to cause this Incentive Stock
Option to continue to

--------------------------------------------------------------------------------

1 In the case of Incentive Stock Option Awards to eligible Participants who own
stock representing more than ten percent (10%) of the voting power of all
classes of stock of the Company or any Parent or Subsidiary at the time of the
Option grant, the term of the Option shall be five (5) years from the date of
grant or such shorter term as shall be provided in this Agreement.

 

1



--------------------------------------------------------------------------------

qualify as an Incentive Stock Option. This Incentive Stock Option vests
according to the following schedule:

 

[Vesting Schedule]

 

This Incentive Stock Option shall terminate 90 days after the Holder ceases to
be an eligible Participant including, without limitation, as a result of the
termination of Participant’s employment for any reason. Notwithstanding the
foregoing, if the Holder ceases to be an eligible Participant by reason of
disability or death, then the Holder shall have the right for 12 months after
the date of disability or death to exercise this Incentive Stock Option to the
extent this Incentive Stock Option was exercisable on the date of such
disability or death.

 

  3. Notice of Exercise. This Incentive Stock Option may be exercised, in whole
or in part, from time to time, in accordance with the provisions of the Plan and
this paragraph, by written notice to the Corporation at the address provided
below, which notice shall:

 

(a) specify the grant date of this Incentive Stock Option being exercised, the
number of whole shares of Stock to be purchased and the exercise price to be
paid therefore;

 

(b) if the person exercising this Incentive Stock Option is not the Holder,
contain or be accompanied by evidence satisfactory to the Administrator of such
person’s right to exercise this Incentive Stock Option; and

 

(c) be accompanied by payment in full of the exercise price in the form of cash
or by certified or cashier’s check payable to the order of the Corporation or,
with the consent of the Administrator, in any form permitted under the Plan.

 

  4. Exercise of Incentive Stock Option. The Holder represents that the shares
of Stock acquired upon exercise of this Incentive Stock Option shall be acquired
for the Holder’s own account for investment only and not with a view to, or for
resale in connection with, any distribution or public offering thereof within
the meaning of the Securities Act of 1933, as amended (the “Act”), or other
applicable federal or state securities laws. If the Administrator so determines,
any stock certificates issued upon exercise of this Incentive Stock Option shall
bear a legend to the effect that the shares have been so acquired. The
Corporation may, but in no event shall be required to, bear any expenses of
complying with the Act, other applicable securities laws, or the rules and
regulations of any national securities exchange or other regulatory authority in
connection with the registration, qualification or transfer, as the case may be,
of any shares of Stock acquired upon the exercise of this Incentive Stock
Option. The foregoing representation and restrictions on the transfer of the
shares of Stock shall be inoperative if (a) the Corporation has been previously
furnished with an opinion of counsel, satisfactory to it, to the effect that
such transfer will not involve any

 

2



--------------------------------------------------------------------------------

violation of the Act or other applicable federal or state securities laws, or
(b) the shares shall have been fully registered in compliance with the Act and
other applicable securities laws.

 

  5. Transferability of Incentive Stock Option. This Incentive Stock Option
shall not be transferable except by will or by the laws of descent and
distribution. During the Holder’s lifetime, this Incentive Stock Option may be
exercised only by the Holder or by the Holder’s guardian or legal
representative. No assignment or transfer of this Incentive Stock Option,
whether voluntary or involuntary, by operation of law or otherwise, except a
transfer by will or by the laws of descent and distribution, shall vest in the
assignee or transferee any interest or right whatsoever in this Incentive Stock
Option.

 

  6. No Rights as Stockholder. The Holder shall not be deemed a stockholder of
the Corporation with respect to any of the shares subject to this Incentive
Stock Option, except to the extent that such shares shall have been issued to
the Holder. The Corporation shall not be required to issue any certificates for
shares purchased upon exercise of this Incentive Stock Option until all
applicable requirements of law have been complied with and such shares shall
have been duly qualified for trading or listed on any quotations system or
securities exchange on which the Stock may then be trading or listed.

 

  7. Limitation on Rights. This Incentive Stock Option shall not confer on the
Holder any right to continue as an eligible Participant, or affect the
Corporation’s right to terminate the Holder’s service at any time, and nothing
contained herein shall be deemed a waiver or modification of any provision
contained in any agreement between the Holder and the Corporation or any of its
subsidiaries. This Incentive Stock Option shall not affect the right of the
Corporation or any subsidiary thereof to reclassify, recapitalize or otherwise
change its capital or debt structure or to merge, consolidate, convey any or all
of its assets, dissolve, liquidate, windup or otherwise reorganize.

 

  8. Administrator’s Powers. The Administrator shall have all of the powers set
forth in the Plan, including, without limitation, the power to construe the
terms of this Agreement and the Plan and to make all other determinations and
perform all other acts necessary or advisable for administering the Plan. Any
determination made by the Administrator shall be final, binding and conclusive
on the Holder.

 

  9. Plan Terms Control. The Holder acknowledges and agrees that the Holder has
received a copy of the Plan and agrees to be bound by all the terms and
provisions of the Plan, regardless of whether such terms and provisions have
been set forth in this Agreement. The Holder further acknowledges and agrees
that the terms and provisions of this Agreement are governed by the terms and
provisions of the Plan, and in the case of any inconsistency between the terms
and provisions of this Agreement and the terms and provisions of the Plan, the
terms and provisions of the Plan shall control.

 

3



--------------------------------------------------------------------------------

  10. Notice. Whenever any notice is required or permitted hereunder, such
notice must be in writing and personally delivered or sent by mail. Any notice
required or permitted to be delivered hereunder shall be deemed to be delivered
on the date which it is personally delivered, or, whether actually received or
not, on the third business day after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address which such person has theretofore specified by written
notice delivered in accordance herewith. The Corporation or Holder may change,
at any time and from time to time, by written notice to the other, the address
previously specified for receiving notices. Until changed in accordance
herewith, the Corporation and the Holder specify their respective addresses as
set forth below:

 

Corporation:    HealthTronics, Inc.      1301 S. Capital of Texas Highway, Suite
B-200      Austin, Texas 78746-6548 Holder:    __________________________     
__________________________      __________________________

 

  11. Headings. The titles and headings of the paragraphs are included for
convenience or reference only and are not to be considered in construction of
the provisions hereof.

 

  12. Entire Agreement and Amendments. This Agreement and the Plan embodies the
entire agreement and understanding between the parties hereto relating to the
subject matter hereof and supersedes any prior arrangements and understandings
relating to the subject matter hereof. This Agreement may be amended, modified
or superseded, and any of the terms and provisions hereof may be waived, but
only by a written instrument executed by the parties hereto.

 

  13. Governing Law. All questions arising with respect to the provisions of the
Plan or this Agreement shall be determined by application of the laws of the
State of Texas, except to the extent that Texas law is preempted by federal law.

 

IN WITNESS WHEREOF, the Corporation and the Holder have executed this Agreement
as of the date first written above.

 

HEALTHTRONICS, INC.

By:

 

 

--------------------------------------------------------------------------------

Holder:

 

 

--------------------------------------------------------------------------------

 

4